Citation Nr: 1704739	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970 in the United States Marine Corps and he had additional service with the Army Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2016).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (21) and (24) (West 2015); 38 C.F.R. § 3.6 (a) and (d) (2016).  

The Veteran has claimed that tinnitus is related to both his active duty service with the Marines, and his post-service work as a civilian and a reservist working on aircraft and heavy equipment for the Army.  In a March 2011 notice of disagreement, the Veteran contends that in the February 2011 rating decision, there was no mention of his service in the Army Reserves from 1976 to 1996 and indicated that he wanted VA to obtain his Reserves Medical Records.  

While a September 2010 VA examination makes reference to findings in service, service treatment records do not appear to be associated with the electronic record.  Additionally, while a December 2010 memorandum indicates that service medical records from the 81st RSC Unit are unavailable, based on a June 2010 correspondence from the 81st RSC in Fort Jackson, South Carolina, waivers for benefits received during periods of ADT and IADT associated with the record show that the Veteran was assigned to the 87th MAC in Birmingham Alabama, and not the 81st RSC.  Accordingly, a remand for service treatment records and Reserves service records is warranted.  Thereafter, the AOJ should obtain a supplemental medical opinion to address whether tinnitus is related to service, to include periods of ADT and IADT with the Army Reserves.  

Accordingly, the case is REMANDED for the following action:

1.  . The AOJ should attempt to obtain the Veteran's service treatment records for his period of active service from September 1968 to August 1970, and should additionally obtain Reserves service treatment records dated from 1976 to 1996 from the appropriate service department, to include records from the 87th MAC in Birmingham Alabama, and should associate them with the record. 

If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A  (b)(2) and 38 C.F.R. 
 § 3.159 (e).

2.  After all available evidence has been associated with the record, the AOJ refer the case for a supplemental medical opinion to address whether tinnitus was incurred in service, to include periods of ADT or IADT from 1976 to 1996.  The record should be made available for review in connection with this request. 

The VA audiology examiner should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that currently diagnosed tinnitus began during service or is otherwise related to hazardous noise exposure during periods of service from September 1968 to August 1970 and periods of ADT or IADT from 1976 to 1996? 

In the supplemental opinion, the examiner should note that the Veteran deemed to have been exposed to hazardous noise during both his combat service in Vietnam, and during periods of ATD and IADT with duties a mechanic with the Army Reserves working with aircraft and heavy equipment. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




